407 F.2d 1332
UNITED STATES of America ex rel. James R. ROWLES, Appellant,v.David N. MYERS, Supt. and District Attorney for Cumberland County.
No. 17122.
United States Court of Appeals Third Circuit.
Submitted on Briefs January 20, 1969.
Decided February 12, 1969.

James R. Rowles, pro se.
Harold E. Sheeley, Richard C. Snelbaker, Carlisle, Pa., for appellee.
Before HASTIE, Chief Judge, and McLAUGHLIN and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The appellant is a state prisoner whose petition for release on federal habeas corpus was denied by the court below. His principal argument now is that the district court erred in refusing to conduct a plenary evidentiary hearing on the question of the voluntariness of statements made by the appellant and used against him at his trial.


2
The record that was considered by the district court showed that in the course of a state habeas corpus proceeding the state court had conducted a comprehensive evidentiary hearing on the issue of voluntariness and had written a careful and elaborate opinion analyzing the evidence and concluding, with substantial basis in the evidence, that the appellant's statements had been voluntary. The district court properly found that the state hearing had afforded the appellant a full and fair opportunity to establish his contentions and that the decision rendered against him was soundly based on the evidence. In these circumstances, the district court was not obligated to conduct a second evidentiary hearing. See Townsend v. Sain, 1963, 372 U.S. 293, 312-313, 83 S. Ct. 745, 9 L. Ed. 2d 770.


3
The judgment will be affirmed.